J. F. Daly, J.
The statute (Laws qf 1863, chap. 500, section 5) prescribes the notice to he given in order to commence proceedings to foreclose the lien, and"requires that it shall state “ the liens and times of filing, and he served upon all persons having filed notices of lien,” &c. The liens thus required to be stated, with times of filing clearly refer to those liens filed by others than the claimant commencing the ' *274proceeding. The omission to state such liens and times of filing is not a merely formal -defect or irregularity, but a failure to comply with the statute in matter of substance, and cannot be cured by amendment, but is jurisdictional and fatal to the proceeding if not waived by a general appearance. As to all parties, therefore, who have not entered shell appearance, these proceedings must be dismissed. No costs.